           Case 19-20020 Document 39 Filed in TXSB on 01/27/19 Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

 In re:                                          §
                                                 §
 SAM KANE BEEF PROCESSORS,                       §                 Case No. 19-20020
 LLC,                                            §
                                                 §
           Debtor.                               §                 Chapter 11

                      NOTICE OF EMEGENCY STATUS CONFERENCE

          PLEASE TAKE NOTICE that an emergency status conference in the above-styled matter

will be held before the Honorable David R. Jones, United States Bankruptcy Judge, at the United

States Bankruptcy Court, Courtroom 400, 515 Rusk, , Houston, Texas 77002, on Monday, January

28, 2019, at 3:30 p.m. Interested parties may appear by telephone in accordance with the Court’s

procedures located on the Court’s website.

          Respectfully submitted this 27th day of January, 2019.

                                               OKIN ADAMS LLP

                                               By:        /s/ David L. Curry, Jr.
                                                     Matthew S. Okin
                                                     Texas Bar No. 00784695
                                                     mokin@okinadams.com
                                                     David L. Curry, Jr.
                                                     Texas Bar No. 24065107
                                                     dcurry@okinadams.com
                                                     Ryan A. O’Connor
                                                     Texas Bar No. 24098190
                                                     roconnor@okinadams.com
                                                     1113 Vine St., Suite 240
                                                     Houston, Texas 77002
                                                     Tel: 713.228.4100
                                                     Fax: 888.865.2118

                                               PROPOSED ATTORNEYS FOR THE
                                               DEBTOR
Case 19-20020 Document 39 Filed in TXSB on 01/27/19 Page 2 of 2




                               2
